Citation Nr: 0207136	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of burns.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served in the Army National Guard of North 
Carolina (ARNG-NC) from December 1975 to December 1981, 
including active duty for training from July 9, 1976 to 
December 9, 1976, from May 14 to 28, 1977, from May 13 to 27, 
1978, from May 12 to 26, 1979, from May 10 to 24, 1980, and 
from May 9 to 23, 1981.  Periods of inactive duty training 
remain unverified.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for residuals of burns.  The appellant was notified of this 
decision in March 1999.  A notice of disagreement was 
received in April 1999.  The statement of the case was issued 
in May 1999, and a substantive appeal addressing this issue 
was received in June 1999.  In November 2000, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDING OF FACT

The appellant was burned in a fire at his own home late at 
night on June 12, 1981 and he was not serving on active duty, 
active duty for training, or inactive duty training at the 
time of the fire.


CONCLUSION OF LAW

Claimed residuals of burns were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1131 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant served in the ARNG-NC from December 1975 to 
December 1981, including several periods of active duty for 
training.  During 1981, his only period of active duty for 
training was from May 9 to 23, 1981.  Despite repeated 
attempts to verify all of the appellant's periods of service, 
his periods of inactive duty training remain unverified.  In 
this regard, the RO has repeatedly contacted the Adjutant 
General of the ARNG-NC, the appellant's ARNG unit, and the 
appellant himself, but to no avail.

In September 1998, the RO received the appellant's claim for 
service connection for residuals of burns incurred on June 
13, "1980".

By a letter dated in September 1998, the RO wrote to the 
Adjutant General of the ARNG-NC, and requested verification 
of the appellant's military service including his duty status 
in June 1980.  In October 1998, the RO received a copy of the 
appellant's DD Form 214, his report of separation and record 
of service, and his retirement credits record, reflecting 
that his only active duty for training during 1981 was from 
May 9 to 23, 1981.

In February 1999, the RO received private medical records 
dated from June 13, 1981 to March 1982 reflecting that the 
appellant was treated for second and third degree burns 
covering much of his body.  These records indicate that the 
appellant was burned in a fire in his own home at about 
midnight on June 12, 1981.

By a statement dated in April 1999, the appellant said that 
he was on duty for the weekend of the accident.  He 
reiterated his assertion in June 1999, and said, "I was 
faithfully serving my country the weekend of the fire; if 
not, I could have been out of town and avoided this mishap."  
By a July 2000 letter to the President of the United States, 
he asserted that he was on duty with the ARNG when his 
accident occurred.

In November 2000, the Board remanded the case to the RO for 
verification of the appellant's periods of military service, 
including his duty status on June 12 and 13, 1981.

By a letter to the Adjutant General of the ARNG-NC dated in 
November 2000, the RO requested verification of all of the 
appellant's periods of military service, including his duty 
status on June 12 and 13, 1981, and copies of the orders 
leading to his duty status on those days.  The RO also wrote 
to the appellant in November 2000, and enclosed a copy of its 
letter to the Adjutant General of the ARNG-NC.

In November 2000, the appellant submitted three letters dated 
in November 2000 on letterhead paper from Headquarters 
Company, 1st Battalion (Mechanized), 119th Infantry.  These 
letters were signed by a readiness non-commissioned officer, 
a battalion supply sergeant, and by L. Melton (no title 
indicated), who said he was formerly a member of the 
appellant's unit.  These letters each certified that the 
appellant was a member of the Ahoskie National Guard Armory 
in 1981.  No further information was provided regarding the 
dates of the appellant's service in 1981.

By a letter to the Adjutant General of the ARNG-NC dated in 
July 2001, the RO requested verification of all of the 
appellant's periods of military service, including his duty 
status on June 12 and 13, 1981, and copies of the orders 
leading to his duty status on those days.

By a May 2001 letter to the President of the United States, 
the appellant asserted that he ". . . was injured in a fire 
while during my Reserve drill." 

In August 2001, the RO received a letter from the Adjutant 
General of the ARNG-NC, which stated that the appellant's 
record of service with the ARNG-NC could not be located.  
Additional identifying information was requested, including 
the appellant's date of separation, and the name of his unit.

By a statement dated in August 2001, the appellant said he 
had no additional evidence to submit.

By a letter to the Adjutant General of the ARNG-NC dated in 
November 2001, the RO requested verification of all of the 
appellant's periods of military service, including his duty 
status on June 12 and 13, 1981, and copies of the orders 
leading to his duty status on those days.  The RO enclosed 
information regarding the appellant's date of separation and 
the name of the ARNG-NC unit to which he was attached.  By a 
letter to the appellant dated in November 2001, the RO 
notified him of the Adjutant General's response to its 
previous information request, and of the RO's November 2001 
letter.

In December 2001, the appellant submitted duplicate copies of 
service personnel records which were already on file.  In 
January 2002, he submitted duplicate copies of the November 
2000 letters summarized above.

In January 2002, the RO received duplicate copies of the 
appellant's service personnel records from the Adjutant 
General of the ARNG-NC.  Also enclosed was the appellant's 
enlistment contract.  An information services supervisor from 
the ARNG-NC indicated that all requested/available 
information or documents were enclosed.

By a statement dated in March 2002, the appellant said, "I 
was on active reserve duty during the time of the fire."


II.  Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed the VCAA into law.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined and expanded the obligations of VA with respect to 
the duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In August 2001, the VA published final regulations 
implementing the VCAA, including a regulation on the notice 
and duty to assist provisions.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  In 
brief, the VA must notify the claimant of the evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In addition, 
the pertinent parts of the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  Id.; 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

The file shows that since the claim was filed, the RO has 
repeatedly notified the appellant that his claim was denied 
as the evidence did not show that his burns were incurred or 
aggravated in the line of duty in active military, naval, or 
air service.  Such notice is found in the March 1999 rating 
decision, the statement of the case, and a supplemental 
statement of the case.  Based on the foregoing, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the notice provisions of the VCAA and companion regulation 
have been satisfied in this case.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  With respect to the duty to assist provisions 
of the VCAA, the Board notes that the appellant has stated 
that he has no additional evidence to submit.  Repeated 
attempts to verify all periods of the appellant's military 
service have been unsuccessful.  The Board finds that there 
is no additional pertinent evidence which may be obtained; 
that all relevant evidence has been developed to the extent 
possible; and that the duty to assist provisions of the VCAA 
and implementing regulation have been satisfied.

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in the line of 
duty in active military, naval, or air service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the veteran was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the veteran was 
disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.6(a) (2001).  "Active duty for 
training" includes full-time duty performed for training 
purposes by Reserve or National Guard personnel.  38 U.S.C.A. 
§ 101(22) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(c) 
(2001).  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  
"Inactive duty training" is defined by governing law and 
regulation as follows. 

23) The term "inactive duty training" 
means-- 
(A) duty (other than full-time duty) 
prescribed for Reserves (including 
commissioned officers of the Reserve 
Corps of the Public Health Service) by 
the Secretary concerned under section 206 
of title 37 or any other provision of 
law; 
(B) special additional duties authorized 
for Reserves (including commissioned 
officers of the Reserve Corps of the 
Public Health Service) by an authority 
designated by the Secretary concerned and 
performed by them on a voluntary basis in 
connection with the prescribed training 
or maintenance activities of the units to 
which they are assigned; and 
(C) training (other than active duty for 
training) by a member of, or applicant 
for membership (as defined in section 
8140(g) of title 5) in, the Senior 
Reserve Officers' Training Corps 
prescribed under chapter 103 of title 10 
[10 USCS § § 2101 et seq.].  In the case 
of a member of the National Guard or Air 
National Guard of any State, such term 
means duty (other than full-time duty) 
under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding 
provisions of law.  Such term does not 
include (i) work or study performed in 
connection with correspondence courses, 
(ii) attendance at an educational 
institution in an inactive status, or 
(iii) duty performed as a temporary 
member of the Coast Guard Reserve. 

38 U.S.C.A. § 101(22) (West 1991 & Supp. 2001); see also 
38 C.F.R. § 3.6(d) (2001).  [Emphasis by underlining added.]

The appellant asserts that he was injured in a fire while he 
was "on duty" with the ARNG-NC during the weekend of June 
12, 1981.  Medical records show that the appellant was 
treated on June 13, 1981 for severe burns incurred in a fire 
at his own home at about midnight on June 12, 1981.  The 
Board notes that June 12, 1981 was a Friday, and that weekend 
drills normally occur on weekends (i.e. on Saturday and 
Sunday).  The appellant's service personnel records show that 
he was not on active duty for training at the time of the 
fire, as his only verified period of active duty for training 
in 1981 was from May 9 to 23, 1981.  Repeated attempts to 
verify the dates of the appellant's inactive duty training 
(weekend drills) in 1981 have been unsuccessful.  Statements 
by members of the appellant's unit do not demonstrate that he 
was injured in the line of duty in active military service 
when he was burned on June 12, 1981; they merely show that he 
served in the ARNG-NC during 1981.  Only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994); 38 C.F.R. § 3.203 (2001).  Even if the 
appellant was scheduled for a weekend drill (inactive duty 
training) beginning on the morning of Saturday, June 13, 
1981, the evidence shows that he was not in any duty status 
at the time of the fire.  The Board reaches this conclusion 
based on the fact that he was at home when he was injured, 
not at the Armory.  As noted above, inactive duty training is 
other than full-time duty (i.e. not 24 hours per day), and 
since he was at home and not under military control, he was 
not on inactive duty training at the time of the injuries.  
See 10 U.S.C. § 10147; 38 U.S.C.A. § 101(22) (West 1991 & 
Supp. 2001) (2002); 38 C.F.R. § 3.6(d) (2001); Andrews v. 
United States, 4 Cl. Ct. 114 (1983); Meister v. United 
States, 162 Ct. Cl. 667, 319 F.2d 875 (1963).  Governing law 
and regulations provide that service connection may be 
granted for injuries incurred during active duty for 
training, during inactive duty training or during the trip 
directly to or from such training, but do not provide that 
service connection may be granted for injuries incurred while 
at home and not in a duty status.  38 U.S.C.A. § 101(22), 
(23) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(c),(d),(e) 
(2001).

Therefore, the Board finds that the appellant's residuals of 
burns, which were incurred at about midnight on June 12, 
1981, were not incurred or aggravated in the line of duty in 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection is therefore not warranted.


ORDER

Service connection is denied for residuals of burns.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

